Case 3:18-cv-01416-S Document 93 Filed 05/15/20 Pagelof6 PagelD 1085

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

REBECCA FELDMAN

v. CIVIL ACTION NO, 3:18-CV-1416-S

On 0On tOn Gta Ube

STRYKER CORPORATION et al.

MEMORANDUM OPINION AND ORDER

This Memorandum Opinion and Order addresses Defendant Howmedica Osteonics
Corporation’s (“HOC”) Motion for Judgment on the Pleadings [ECF No. 60], Plaintiff Rebecca
Feldman’s (‘Plaintiff’) Motion for Leave to File an Amended Complaint [ECF No. 62], and
HOC’s Motton for Sanctions [ECF No, 72]. For the following reasons, the Court GRANTS
Plaintiffs Motion for Leave to File an Amended Complaint, FINDS AS MOOT HOC’s Motion
for Judgment on the Pleadings, and DENIES HOC’s Motion for Sanctions.

I. BACKGROUND

This action arises out of an alleged defect in the bone cement manufactured, designed,
licensed, distributed, sold, or marketed by HOC and OSARTIS GmbH f/k/a aap Biomaterials
GmbH that was used in Plaintiffs total knee replacement surgery. See Compl. {9 2-7, 36-37; ECF
No 62-1 (“Proposed Am. Compl.”) 9 2-5, 33-34. Since Plaintiff brought this action on June 1,
2018, the parties have stipulated to a protective order, see ECF No. 40, and have engaged in
contentious discovery that included motions to compel, see ECF Nos. 44, 53. This case is currently
set for jury trial on the Court’s three-week docket beginning June 7, 2021. See ECF No. 58 (“Am.
Scheduling Order’),

Pursuant to the parties’ original Scheduling Order, the deadline to amend pleadings passed
on May 31, 2019, See ECF No. 34 (“Original Scheduling Order”) § 3(b). This deadline was not

extended by the parties’ amended Scheduling Order filed on November 4, 2019. See Am.

 
Case 3:18-cv-01416-S Document 93 Filed 05/15/20 Page 2of6 PagelD 1086

Scheduling Order {[3(b). However, after HOC filed its Motion for Judgment on the Pleadings on
January 2, 2020, Plaintiff filed her Motion for Leave to File an Amended Complaint. In response,
HOC moved for Sanctions on April 1, 2020. All three motions are now ripe and before the Court.

II. ANALYSIS
A. Good Cause to Modify Scheduling Order

As Plaintiff seeks to amend her Complaint afier the May 31, 2019 deadline set forth by the
Court’s Scheduling Order, see Original Scheduling Order { 3(b); Am. Scheduling Order 4 3(b),
“the [C]ourt must first determine whether to modify the scheduling order under the good cause
standard of” Federal Rule of Civil Procedure 16(b)(4).' Kouzbari v. Health Acquisition Co.,
Civ. A. No. 3:18-CV-0126-D, 2018 WL 6514766, at *1 (N.D. Tex. Dec. 11, 2018) (citations
omitted). The Court assesses four factors in deciding whether to grant the motion: “(1) the
explanation for the failure to timely move for leave to amend; (2) the importance of the
amendment; (3) potential prejudice in allowing the amendment; and (4) the availability of a
continuance to cure such prejudice.” /d. at *2 (quoting S & W Enters., LLC. v. S. Tr. Bank of
Ala., NA, 315 F.3d 533, 536 (Sth Cir. 2003)). “The Rule 16(b)(4) analysis is holistic,” such that
the Court “does not mechanically count the number of factors that favor each side” but rather
“focuses on the diligence of the party seeking to modify the scheduling order.” /d. at *4 (quoting
LE.O.C. v. Serv. Temps, Inc., Civ. A. No. 3:08-CV-1552-D, 2009 WL 3294863, at *3 (N.D. Tex.
Oct. 13, 2009), aff'd, 679 F.3d 323 (Sth Cir. 2012)). However, “[mJere inadvertence on the part

of the movant is insufficient to constitute ‘good cause.’ Instead, the movant must show that,

 

' Although Plaintiff “does not address the good cause standard under Rule 16€b}(4)” in her Motion, the Court conducts
the Rule 16(b)(4) analysis because the grounds for “good cause are relatively clear.” Miles v, filini State Trucking
Co., Civ. A. No. 3:16-CV-0778-D, 2017 WL 8677336, at *1 (N.D. Tex. May 4, 20 17) (citation omitted).

2

 
Case 3:18-cv-01416-S Document 93 Filed 05/15/20 Page 3of6 PagelD 1087

despite its diligence, it could not have reasonably met the scheduling deadline.” Jd. (citation
omitted),

As to the first factor, the Court “remembers at all times that the good cause inquiry focuses
on the diligence of the party seeking to modify the scheduling order.” Serv. Temps, Inc., 2009 WL
3294863, at *3. “When the court has denied a motion for leave to amend due to the movant’s lack
of diligence, it has been because the movant possessed all necessary facts before the deadline and
‘otherwise [made] no showing of diligence that would excuse ignorance of facts’ in his
possession.” Kouzbari, 2018 WL 6514766, at *2 (quoting Lopez v. Reliable Clean-Up & Support
Servs. LLC, Civ, A. No. 3:16-CV-2595-D, 2018 WL 3609271, at *4 (N.D. Tex. July 27, 2018)).
Here, Plaintiff secks to “add more detailed learned through initial discovery” that was obtained
after the deadline to amend pleadings. See Br. in Supp. Mot. to Amend Compl. 3. In fact, Plaintiff
explains that “[b]y the May 31st amendment deadline, [HOC] had produced 81 documents,” but
that “[fJour days after the Court entered the [amended] scheduling order” on November 4, 2019,
HOC “supplemented its production to produce an additional 1,696 documents.” Reply in Supp.
Mot. to Amend Compi. 5-6, Moreover, Plaintiff needed to “consult one of her experts” regarding
the documents before seeking to amend her Complaint, see Br. in Supp. Mot. to Amend Compl. 3,
and obtained an order compelling production of documents from HOC during the delay, see ECF
Nos. 44, 53, 59, which “demonstrate[s] her diligence despite missing the scheduling order
deadline,” Howard v, Medicredit, Inc., Civ. A. No, 3:17-CV-3224-D, 2018 WL 3752366, at *3
(N.D. Tex. Aug. 8, 2018). In view of HOC’s production of documents after the deadline for
amending pleadings coupled with Plaintiff's diligence in prosecuting this action,” the Court finds

that the first factor weighs in favor of granting Plaintiff's motion to amend.

 

* Although HOC faults Plaintiff for delaying her discovery, see Resp. in Opp. to Mot. to Amend Compl. 7, the record
shows that Plaintiff served and received responses to her First Request for Production by May 6, 2019, see ECF

3

 
Case 3:18-cv-01416-S Document 93 Filed 05/15/20 Page 4of6 PagelD 1088

The Court further finds that the proposed amendment is important. Courts deem
“amendments to be important where they ‘potentially providef] additional grounds for [a party] to
recover,’ or ‘directly affect[] [a party’s] prospects of ultimate recovery.”” Kouzbari, 2018 WL
6514766, at *3 (first and third alterations added) (first quoting Mid-Continent Cas. Co. v. Eland
Energy, Ine., Civ. A, Nos. 3:06-CV-1576-D, 3:06-CV-1578-D, 2009 WL 3074618, at *37 (N.D.
Tex. Mar. 30, 2009); and then quoting The Richards Grp., Inc. v. Brock, Civ. A. No. 3:06-CV-
0799-D, 2008 WL 1722250, at *2 (N.D. Tex. Apr. 14, 2008)). In the present case, Plaintiff
explains that her amendment is necessary to “cure... pleading defects HOC alleged for the
following claims: manufacturing defect, marketing defect (failure to warn), breach of express
warranty, and breach of implied warranty.” Br. in Supp. Mot. to Amend Compl. 4. This is
sufficient to show the importance of the proposed amendment. See Maynard v. PayPal, Inc.,
Civ. A. No, 18-CV-0259-D, 2018 WL 5776268, at *4 (N.D. Tex. Nov. 2, 2018).

As for the third and fourth factors, the Court finds that potential prejudice in allowing the
amendment and the availability of a continuance in this case weigh in favor of granting leave to
amend. See id. at *5. Although HOC argues that allowing the amendment would require it to
reassert its dispositive motion or “reorient its strategy and conduct new discovery related to th[e]
theory” raised in the amendment, see Resp. in Opp. to Mot. to Amend 9-10, the fact that HOC
“would have to adjust [its] defense strategy to account for [Plaintiff's] new [allegations]... does
not constitute prejudice for the purposes of Rule 16(b)(4),” especially given the fact that “the

deadline for discovery is still [five] months away,” Kouzbari, 2018 WL 6514766, at *4.

 

No. 45-4, which is well-before the May 31, 2019 deadline to amend pleadings, see Original Scheduling Order { 3b),
Plaintiff completed review of this first production and HOC’s objections in this case and the companion Sievert v.
Howmedica Osteonics Corporation, Civ. A, No, 3:18-cv-2175-S case by June 5, 2019, see ECF No. 45-1, and
conferred regarding HOC’s production until September 16, 2019, see ECF Nos. 45-2, -3, -6, when she filed her motion
to compel, see ECF No. 44, Thus, a review of Plaintiff's discovery efforts demonstrate her diligence, not her tardiness.

4

 

 
Case 3:18-cv-01416-S Document 93 Filed 05/15/20 Page5of6 PagelD 1089

Regardless, the Court finds, “after weighing all of the relevant factors, that [Plaintiff] has shown
good cause to amend the scheduling order to allow [her] to file an amended complaint.” Jd.

B. Motion for Leave to Amend the Complaint

“Having found good cause to amend the scheduling order, the [C]ourt now turns to the
question [of] whether leave to amend should be granted under Rule 15(a).” fd Rule 15(a)(2)
provides that “[t]he court should freely give leave [to amend the complaint] when justice so
requires.” While granting leave to amend is “by no means automatic,” Wimm v. Jack Eckerd
Corp., 3 F.3d 137, 139 (Sth Cir. 1993) (quoting Addington v. Farmer’s Elevator Mut. ins., 650
F.2d 663, 666 (Sth Cir. 1980)), “pleading is [not] a game of skill in which one misstep by counsel
may be decisive to the outcome,” Hall v. Nat'l Gypsum Co., 105 F.3d 225, 230 (5th Cir. 1997}
(quoting Conley v. Gibson, 355 U.S. 41, 48 (1957), overruled on other grounds by Bell Atl. Corp.
v. Twombly, 530 U.S. 544, 562-63 (2007)). The present Motion to Amend is Plaintiff's first request
to amend her complaint, and the Court does not “‘undue delay, bad faith or dilatory motive on the
part of [Plaintiff], repeated failure to cure deficiencies... , undue prejudice to [HOC]..., [or]
futility of amendment.’” Carpenter v. Bos. Sci. Corp., Civ. A. No. 3:18-CV-02338-L, 2019 WL
3322091, at *9 (N.D. Tex. July 24, 2019) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).
Accordingly, the Court grants Plaintiff's Motion for Leave to Amend her Complaint.

Cc. Motion for Judgment on the Pleadings

As the Court grants Plaintiff leave to amend her Complaint, the Court finds as moot HOC’s
Motion for Judgment on the Pleadings. See Xiria, LLC v. Int'l Ins. All. Inc., Civ. A. No. 3:09-CV-
2228-D, 2010 WL 1644895, at *2 (N.D. Tex. Apr. 22, 2010).

D. Motion for Sanctions
Rule 11 “sanctions are normally reserved ‘for rare and exceptional case where the action

is clearly frivolous, legally unreasonable, or without legal foundation or brought for an improper

5

 

 
Case 3:18-cv-01416-S Document 93 Filed 05/15/20 Page6of6 PagelD 1090

purpose or brought for an improper purpose.’ It is an extraordinary remedy, one to be exercised
with extreme caution.” Laughlin y. Perot, No. CA 3-95-CV-2577-R, 1997 WL 135676, at *8
(N.D. Tex. Mar. 12, 1997) (quoting Operating Eng’rs Pension Tr. v, A-C Co. , 859 F.2d 1336, 1344
(9th Cir. 1988)). Here, the Motion for Sanctions appears to be based on disputed evidence,
speculations about the contents of remaining discovery, and subjective opinions as to counsel's
intent, none of which are proper bases for Rule 11 sanctions, See Tejero v. Portfolio Recovery
Assoes., L.L.C., 955 F.3d 453, 460-61 (Sth Cir. 2020). Accordingly, “[t]he Court finds that this
case is not an extraordinary case warranting such an extreme measure, and... denies [HOC’s]
Motion for Sanctions.” Laughlin, 1997 WL 135676, at *9. In fact, the Court is dubious that a
motion for sanctions was appropriate under these circumstances,

I. CONCLUSION

For the reasons discussed above, the Court GRANTS Plaintiff's Motion for Leave to File
an Amended Complaint, FINDS AS MOOT HOC’s Motion for Judgment on the Pleadings, and
DENIES HOC’s Motion for Sanctions. The Clerk is instructed to receive and accept the First
Amended Complaint in the form as received with the Motion. See ECF No. 62-1.

SO ORDERED.

SIGNED May 15, 2020.

  

AREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 

 
